In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Calabretta, J.), dated July 16, 1985, as, upon reargument, adhered to its original determination appointing a temporary receiver for the defendant’s corporations.
Ordered that the order is affirmed, insofar as appealed from, with costs.
Although the appointment of a temporary receiver is a drastic remedy which should not be lightly granted, the record contains sufficient evidence to support such an appointment in this case (CPLR 6401 [a]; Hildenbiddle v Hildenbiddle, 110 AD2d 819; Nelson v Nelson, 99 AD2d 917). The corporations are owned by the defendant husband; however, the plaintiff wife claimed that she had a substantial interest in them as they were acquired after their marriage and had increased significantly in value during the period she worked with the defendant in the businesses. Given the defendant’s well-documented alcoholism, his erratic and assaultive behavior both outside and in the businesses, his refusal to comply with court *576orders of support, and his threat to sell the businesses and leave the country with the infant children, the trial court’s order constituted an appropriate exercise of discretion (see, Hildenbiddle v Hildenbiddle, supra; Nelson v Nelson, supra).
We have considered the parties’ remaining contentions and find them to be without merit. Niehoff, J. P., Rubin, Lawrence and Sullivan, JJ., concur.